El Juez Presidente Se. del Toro,
emitió la opinión del tribunal.
Mannel Pórtela demandó á Rafael María González para qne le pagara la snma de mil dólares, valor d$ cierta casa-perteneciente al demandante, qne se alega haber sido des-truida por el demandado. Negó el demandado. Fné el pleito a juicio. La corte declaró la demanda sin lugar y el de-mandante interpuso el presente recurso de apelación seña-*632lando en su alegato dos errores cometidos a su juicio por la corte al apreciar la prueba y al no aplicar los artículos 1454 y 1464 del Código Civil. Ambos errores se estudiarán con-juntamente. Todo depende en este caso del resultado de la prueba.
Se trata de una finca rústica que perteneció al Dr. Ma-tanzo dentro de la cual existía una casa propiedad del dueño. En 1908 el dueño arrendó la finca a la sociedad “Avalo y Hernández” por un término que vencía en 1915 con derecho a una prórroga basta el 1919. En 1917 el Dr. Matanzo ven-dió la finca, — figurando en la descripción de la misma la casa — •, al demandante, y cuando la finca fué entregada al demandante al vencerse el contrato de arrendamiento en 1919, no existía en ella la casa de que se ba becbo mérito. • Estos hechos aparecen enteramente claros. Lo dudoso es si el de-mandante probó como alegó en su demanda que el deman-dado sub-arrendó la finca y destruyó la casa y usó de sus maderas en su propio beneficio. Examinemos la evidencia.
Por prueba documental demostró el demandante la com-pra de la finca y el arrendamiento a “Avalo y Hernández.” Por prueba testifical intentó demostrar el sub-arríendo al desmandado y la destrucción de la casa. Declaró como tes-tigo el demandante. De su declaración se desprende que una sociedad “Toro y González” intervino como sub-arren-dataria, no se sabe cuándo ni por cuanto tiempo. Dijo que cuando se le entregó la finca estaba en posesión como sub-arrendatario el demandado pero al preguntársele que quién le entregó la finca contestó que un bijo del demandado que lleva su propio nombre. El testigo se refirió a cierta co-rrespondencia que no se presentó como prueba. Las cartas hubieran podido quizá aclarar la cuestión debatida.
■ Los otros testigos declararon con respecto a que allá por el 1914 al 1916, o sea, con anterioridad a la compra de la finca por parte del demandante, se desbarató la casa en cues-*633tióii llegando algunos a decir de modo concreto qne lo fue por orden del demandado, pero se nota luego que se con-funde al demandado con su hijo o sus hijos.
Si a esta prueba del demandante en sí misma deficiente se agrega la aportada por el demandado consistente en una escritura pública otorgada en 1912 por virtud de la cual la Juncos Central Co., dueña de varios contratos de arrenda-miento, entre ellos del que sirve de base a este pleito, los ce-dió a la sociedad “R. González y Hermano” habiendo com parecido ésta representada por su socio gestor Rafael Gon-zález y Cuyar, comprenderemos por qué la corte de distrito desestimó la demanda.
¿Qué relación tiene el demandado con “R. González y Hermano?” ¿Quién es Rafael González y Cuyar? Al de-mandante incumbe la prueba de la acción qué ejercita. Y de la prueba por él aportada en este caso no se ha demos-trado que el demandado sea personalmente responsable.
Insiste el apelante en que de todos modos la prueba de-muestra que la casa fué destruida por orden del demandado y debe en tal virtud condenársele al pago del valor de la misma. El demandado pudo formar parte de una sociedad. Además los mismos testigos que dicen que el demandado dió la orden hablan de los González. Por ejemplo, uno con-testa: “¿Existe hoy esa casa? No. ¿Por qué sabe que no existe? Porque la desbarataron. ¿Cuándo la desbarataron? Cuando la tenían en posesión los González. ¿ Quiénes son los González? Los hijos de don Lito González.” Don Lito es el demandado. ¿Son sus hijos los componentes de la sociedad “R. González y Hermanos?”
Siendo ello así y sobre todo habiendo podido el deman-dante presentar las cartas a que se refirió sin que lo hiciera, no es posible revocar la sentencia recurrida.
No habiéndose demostrado que el demandado fuera un sub-arrendatario, no llegó el momento de aplicar los artícu-*634los 1454 y 1464 del Código Civil que se invocan y que no fue-ron por tanto infringidos por la corte.
Debe confirmarse la sentencia apelada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Asociados Wolf, Aldrey, Hutchison y Franco Soto.